DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21st 2022 has been entered.
 
According to paper filed June 21st 2022, claims 1-20 are pending for examination with a September 15th 2020 priority date under 35 USC §119(e).
By way of the present Amendment, claims 1-2, 11, 15, and 18 are amended. No claim is added or canceled. Objection to the Specification is withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Veeramani et al. (US 2018/0284982), hereinafter Veeramani, and further in view of Malecki (US 2022/0053218), hereinafter Malecki.

Claim 18
“generating, by the computing system, an artificial reality environment of the computing system, wherein the computing system at least partially obscures the user’s vision outside of the artificial reality environment” Veeramani [0023] discloses “using a HMD, using a VR system”;

“wherein the generating includes tracking, by a camera of the computing system, a real-world position of a real-world keyboard of the user and presenting a corresponding model keyboard of the real-world keyboard at a location in the artificial reality environment that accords with the real-world position of the real-world keyboard such that the location of the model keyboard provides visual information for guiding user movements in relation to the model keyboard to correspond to keystrokes to the real-world keyboard” Veeramani [0047] discloses “provide a VR runtime routine to render a 3D representation of the actual keyboard/mouse model that a user has setup...” and Veeramani [0053] discloses “wide-angled camera on the periphery of the HMD may start tracking the user’s hand, fingers, and any real input device that the user may be interacting with”;

“wherein the user’s real-world keyboard is connected to a computer of the user, and both the real-world keyboard and the computer are other than the computer system” Veeramani [0023] discloses a VR system “the user is present at a computer, typing at a keyboard”;

“wherein the generating establishes a communication channel between the computing system and the computer” Malecki [0013] discloses “a digital sporting event viewer device to enable a user to stream live audio and video content and remotely participate in a live event… transmit the live event to a user’s smartphone, tablet, AR/VR headset, … a Wi-Fi module or 3G/4G/LTE/5G communication module to wirelessly transmit the live event video”;

“obtaining, by the computing system and based on input from the real-world keyboard to the computer, authorization for streaming computer output from the computer over the communication channel into the artificial reality environment of the computing system” Veeramani [0047] discloses “provide a VR runtime routine to render a 3D representation of the actual keyboard/mouse model that a user has setup” and Veeramani [0079] discloses “GPE 410 couples with a command streamer 403, which provides a command stream to the GPE 3D and media pipelines”:
 
“receiving, into the artificial reality environment over the communication channel, a stream of the computer output from the computer; and providing, by the computing system, a display, in the artificial reality environment based on the received stream of the computer output” Malecki [0036] discloses “[t]he live video transmitted by viewer device 108 is encoded and streamed based on the authorized user device as per the profile of the user … the viewer device 108 may detect the user device 106 in real-time, and encode the live stream accordingly. The user device 106 can be a personal computer, handheld computing device”.

Veeramani and Malecki disclose analogous art. However, Veeramani does not spell out the “establishes a communication channel” between a user computer and reality environment as recited above. Said feature is disclosed in Malecki. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Malecki into Veeramani to enhance its streaming functions.

Claim 19
“wherein the stream of the computer output includes multiple streams, each stream corresponding to a different application or window on the computer which provides the computer output; and wherein the display based on the stream of the computer output comprises providing separate virtual displays for at least two of the multiple streams” Malecki [0038] discloses “[t]he device viewer application 1060 is used to directly control the viewer device 108. … the user device 106 receives the audio and video stream from the live event at the venue, respectively” and Malecki [0039] discloses “[t]he device viewer application 1060 can be downloaded from a play store, such as the Google Play store”.
	The claimed feature of “multiple streams … each stream corresponding to a different application” is inherently disclosed in the downloading applications of Malecki, e.g., there are more than one application in Google Play store. 

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Veeramani et al. (US 2018/0284982), hereinafter Veeramani, in view of Malecki (US 2022/0053218), hereinafter Malecki, and further in view of Scavezze et al. (US 2013/0335405), hereinafter Scavezze.

Claim 20
“wherein the stream of the computer output is provided with a first refresh rate; wherein a first mouse pointer is removed from the stream of the computer output; and wherein the method further comprises: receiving a mouse position with a second refresh rate that is more frequent than the first refresh rate; and rendering a second mouse pointer over the display based on the received mouse position” Scavezze [0095] discloses “data may be refreshed at a rate of 60 Hz, though it may be refreshed more often or less often in further embodiments”.

Veeramani, Malecki, and Scavezze disclose analogous art. However, Veeramani does not spell out the “refresh rate” as recited above. Said feature is disclosed in Scavezze. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Scavezze into Veeramani to enhance its streaming functions.

Response to Arguments
Applicant's arguments with respect to claims 18-20 filed June 21st 2022 have been fully considered but they are not persuasive.
Applicant argues that “Veeramani does not teach or suggest that ‘the user’s real-world keyboard is connected to a computer of the user, and both the real-world keyboard and the computer are other than the XR device,’ as recited in claim 1. … Veeramani states that ‘In some embodiments, the user may advantageously have the flexibility to switch seamlessly between their real devices and a pretend device if they don’t have access to their real ones.’ That is, either the real keyboard 144 and/or its representation is an input device of the VR system.” Said argument is not persuasive because the argued feature is disclosed in Veeramani.
Veeramani paragraph [0023] discloses a VR system “the user is present at a computer, typing at a keyboard”. A user types on a computer that inherently discloses the “real-world keyboard” as claimed.
Further, applicant argues that “Malecki’s remote video source is not ‘a computer of the user,’ and so Malecki does not teach or suggest that ‘the user’s real-world keyboard is connected to a computer of the user, and both the real-world keyboard and the computer are other than the XR device,’ as now recited in claim 1.” Said argument is not persuasive because the real-world keyboard is disclosed in Veeramani.

Allowable Subject Matter
Claims 1-17 are allowed over the cited prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; Rightfax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175